
	
		II
		112th CONGRESS
		1st Session
		S. 208
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2011
			Mr. Kerry (for himself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  100 percent exclusion for gain on certain small business
		  stock.
	
	
		1.Extension of temporary
			 exclusion of 100 percent of gain on certain small business stock
			(a)In
			 generalParagraph (4) of
			 section 1202(a) of the Internal Revenue Code of 1986, as amended by the Tax
			 Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010,
			 is amended—
				(1)by striking January 1, 2012
			 and inserting January 1, 2013, and
				(2)by striking
			 and
			 2011 and inserting 2011, and 2012 in the
			 heading thereof.
				(b)Effective
			 dateThe amendments made by this section shall apply to stock
			 acquired after December 31, 2010.
			
